DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 12/17/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiscombe et al (US 10,384,634).  Wiscombe discloses:
With regard to claim 1 - An airbag cushion assembly, comprising: 
an airbag cushion 16; 
an inflator 14 comprising an inflator wire 80 extending therefrom; and 
a wrapper 12 extending about the airbag cushion 16, wherein the wrapper comprises: 
a first section 30 wrapped about the airbag cushion 16 in a first direction; and 
a second section 44 coupled with the first section 30, the second section wrapped 44 about the airbag cushion 16 in a second direction opposite the first direction, wherein the first section 30 extends at least partially within the second section 44 (see Fig. 1).



With regard to claim 3 - wherein at least a portion of the inflator 14 or an initiator coupled with the inflator extends through an opening formed in the wrapper 12 (see Fig. 1).

With regard to claim 4 - wherein the inflator wire 80 is at least partially positioned in between the first section 30 and the second section (tab 45 being part of second section 44).

With regard to claim 5 - wherein opposing ends of the first section 30 of the wrapper are coupled together (the first section is an integral piece, therefore making all ends coupled to one another).

With regard to claim 6 - wherein opposing ends of the second section 44 of the wrapper are coupled together (the second section is an integral piece, therefore making all ends coupled to one another).

With regard to claim 7 - wherein the airbag cushion 16 assembly comprises a side impact airbag cushion assembly.

With regard to claim 8 - wherein the airbag cushion 16 is in a compressed configuration defining an elongated axis, and wherein the wrapper extends about the airbag cushion in a direction at least substantially perpendicular to the elongated axis (as can be seen in Fig. 21, the sections of the wrapper extend around a width of the folded airbag.  It is further noted that this is a broad limitation, allowing for the wrapper to extend in any manner in a direction perpendicular to the elongated axis of the compressed airbag).

With regard to claim 9 - An airbag cushion assembly, comprising: 
an airbag cushion 16 in a compressed configuration defining an elongated axis; 
an inflator 14 comprising an inflator wire 80; 
a first wrapper portion 30 wrapped about the airbag cushion in a direction at least substantially perpendicular to the elongated axis; and 
a second wrapper portion 44 coupled to the first wrapper portion 30 and wrapped about the airbag cushion 16 in a direction at least substantially perpendicular to the elongated axis, wherein the first wrapper portion is at least partially layered with respect to the second wrapper portion about the airbag cushion (see Fig. 1), and wherein the inflator wire 80 at least partially extends between the first wrapper portion 30 and the second wrapper portion 44.

With regard to claim 10 - wherein the first wrapper portion 30 and the second wrapper portion 44 are integral portions of a single wrapper 12.

With regard to claim 11 - wherein the first wrapper portion 30 forms a first loop about the airbag cushion, and wherein the second wrapper portion forms a second loop 44 about the airbag cushion (see Fig. 25).

With regard to claim 12 - wherein the first wrapper portion 30 comprises a window 32, and wherein at least a portion of the inflator wire 80 is visible through the window 32.

With regard to claim 15 - A method for assembly of an airbag cushion assembly, the method comprising the steps of: 

extending a first portion 30 of the wrapper 12 about the airbag cushion 16 in a first direction to define a first wrapper layer; 
extending a second portion 44 of the wrapper 12 about the airbag cushion 16 in a second direction, the second direction being at least substantially opposite the first direction, to define a second wrapper layer; and 
extending an inflator wire 80 in between the first layer 30 and the second layer 44.

With regard to claim 16 - wherein the step of coupling a wrapper 12 to at least a portion of the airbag cushion assembly comprises extending an inflator stud through a first opening formed adjacent to the first end of the wrapper (see Fig. 2).

With regard to claim 17 - wherein the step of coupling a wrapper 12 to at least a portion of the airbag cushion assembly 16 further comprises extending at least a portion of the inflator 14 through a second opening 26 formed adjacent to the first end of the wrapper, wherein the second opening 26 is larger than the first opening 28.

With regard to claim 18 - further comprising coupling a second end of the wrapper opposite the first end to at least a portion of the airbag cushion assembly 16.

With regard to claim 19 - further comprising compressing the airbag cushion into a configuration defining an elongated axis (see Fig. 12).

.

    PNG
    media_image1.png
    468
    562
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maripudi et al (US 7,878,539) in view of Wiscombe.  Maripudi discloses:
With regard to claim 1 - An airbag cushion assembly, comprising: 
an airbag cushion 20; 
an inflator 30; and 
a wrapper extending about the airbag cushion 20, wherein the wrapper comprises: 
a first section 40 wrapped about the airbag cushion 20 in a first direction; and 
a second section 60 coupled with the first section 40, the second section wrapped 60 about the airbag cushion 20 in a second direction opposite the first direction (see Figs. 7A-7D), wherein the first section 40 extends at least partially within the second section 60 (see Fig. 3).  Maripudi fails to explicitly disclose the inflator as comprising an inflator wire extending therefrom.  Wiscombe teaches an airbag having a wrapper and an inflator, said inflator comprising an inflator wire extending therefrom for activation of said inflator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag cushion assembly of Maripudi with the teaching of Wiscombe such that the inflator comprises an inflator wire extending therefrom to allow for easy activation of the inflator to deploy the airbag in an accident.

With regard to claim 2, Maripudi discloses wherein the wrapper is coupled to at least a portion of an inflator assembly comprising the inflator 30.

With regard to claim 3, Maripudi discloses wherein at least a portion of the inflator 30 or an initiator coupled with the inflator extends through an opening formed in the wrapper (see Fig. 3).



With regard to claim 5, Maripudi discloses wherein opposing ends of the first section 40 of the wrapper are coupled together via retainer 12.

With regard to claim 6, Maripudi discloses wherein opposing ends of the second section 60 of the wrapper are coupled together via retainer 12.

With regard to claim 7, Maripudi discloses wherein the airbag cushion 16 assembly comprises a side impact airbag cushion assembly (“While the airbag mechanism is described below as a dash-mounted airbag, it should be understood by those skilled in the art that the inventive concepts may be applied to any suitable airbag and such airbags may be located in a variety of locations within the vehicle (e.g., a side curtain airbag, a seat-mounted side impact airbag, etc.).” – column 2, lines 44-49).

With regard to claim 8, Maripudi discloses wherein the airbag cushion 20 is in a compressed configuration defining an elongated axis, and wherein the wrapper extends about the airbag cushion in a direction at least substantially perpendicular to the elongated axis (see Figs. 7A-7D).

With regard to claim 9, Maripudi discloses an airbag cushion assembly, comprising: 
an airbag cushion 20 in a compressed configuration defining an elongated axis (Figs. 7A-7D); 
an inflator 30; 
a first wrapper portion 40 wrapped about the airbag cushion 20 in a direction at least substantially perpendicular to the elongated axis; and 
a second wrapper portion 60 coupled to the first wrapper portion 40 and wrapped about the airbag cushion 20 in a direction at least substantially perpendicular to the elongated axis, wherein the first wrapper portion 40 is at least partially layered with respect to the second wrapper portion 60 about the airbag cushion 20 (see Fig. 3).  With regard to the inflator wire, see the rejections to claims 1 and 4 above.

With regard to claim 10, the embodiment of Fig. 10 of Maripudi discloses a first wrapper portion 140 and a second wrapper portion 160 are integral portions of a single wrapper.  

With regard to claim 11, Maripudi discloses wherein the first wrapper portion 40 forms a first loop about the airbag cushion, and wherein the second wrapper portion 60 forms a second loop 44 about the airbag cushion (see Fig. 3).

With regard to claim 12, Maripudi discloses wherein the first wrapper portion 40 comprises a window between the two ends thereof, and wherein at least a portion of the inflator.  With regard to the inflator wire being visible, as Wiscombe teaches including an inflator wire with the inflator, said wire would be visible through the window with the inflator.



With regard to claim 14, Maripudi discloses wherein each of a first end of the first wrapper portion 40, a second end of the first wrapper portion 40, a first end of the second wrapper portion 60, and a second end of the second wrapper portion 60 is coupled together at a common coupling region (retainer 12).

With regard to claim 15 - A method for assembly of an airbag cushion assembly, the method comprising the steps of: 
coupling a wrapper to at least a portion of an airbag cushion assembly comprising an airbag cushion 20 adjacent to a first end of the wrapper; 
extending a first portion 40 of the wrapper about the airbag cushion 20 in a first direction to define a first wrapper layer; and
extending a second portion 60 of the wrapper about the airbag cushion 20 in a second direction, the second direction being at least substantially opposite the first direction, to define a second wrapper layer.  With regard to the inflator wire, see the teaching of Wiscombe above.

With regard to claim 16, Maripudi discloses wherein the step of coupling a wrapper to at least a portion of the airbag cushion assembly comprises extending an inflator stud 14 through a first opening formed adjacent to the first end of the wrapper (see Fig. 3).



With regard to claim 19, Maripudi discloses further comprising compressing the airbag cushion into a configuration defining an elongated axis (see Figs. 7A-7D).

With regard to claim 20, Maripudi discloses wherein the step extending a first portion of the wrapper about the airbag cushion 20 in a first direction to define a first wrapper layer 40 comprises extending the first portion about the airbag cushion in a direction at least substantially perpendicular to the elongated axis (see Figs. 7A-7D).

With regard to claim 20, Maripudi discloses wherein the first section and the second section are wrapped about the airbag cushion without slack (“Referring now to FIG. 7C, deployment control flap 40 is pulled away from cushion 20 to eliminate slack and the excess length is folded until the folded flap 40 lies against folded cushion 20.” – Column 5, lines 19-22).

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant has argued that the first and second sections of Wiscombe’s wrapper 12 do not wrap about the cushion airbag in opposite directions.  However, as section 30 extends from seam 41 to its free end near section 44 over the airbag 16, it may be considered to wrap about said airbag in the longitudinal direction of said first section, as can be seen in Figs. 15 and 21.  Second section 44 folds up over the crease and wraps about airbag 16 and section 30 in an opposite direction.

Regarding claim 9, the second section 44 includes a tab 45 that wraps about the airbag in a direction perpendicular to the elongated direction of the airbag and is used to wrap the wire harness 80, which thus places said wire harness between the first section 30 and the second section 44.
Regarding claim 15, the rejection is maintained for the reasons specified above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 25, 2022





/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616